Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see the section titled ", filed 10/12/2021, with respect to the rejection(s) of claim(s) 1, 7-13, 17, 19, and 20 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brandt et al .
Status of the Claims
In the response dated [1], the status of the claims are as follows:
Claims 1, 6, 8, 10, 12, 14, and 17-18 have been amended; Claims 1-20 are pending.
Claim Objections
Claim 19 is objected to because of the following informalities:  the preamble .  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neff (US 5535742 A).
Regarding Claim 1, Neff teaches a cooking appliance (Figure 1, 20), comprising: 
a body (Figure 1, cabinet body 22); 
a cooktop disposed on the body (Figure 4, 24) and defining a sump (Figure 4, well defined by 24, see also Column 2, lines 13-15); 
a grate disposed over the cooktop (Figure 1, grate portion of 26), wherein the sump is in fluid communication with a surrounding environment through the grate (Figure 1, burners of 24 in fluid communication with the surrounding environment via grate portions of 26);
a plurality of gas burner assemblies mounted on the cooktop (Figure 1, burners of 26); 
a first frame member coupled to a first side of the cooktop (Figure 1, 32); a second frame member coupled to a second side of the cooktop (Figure 1, 34); and 
a bracket coupled to the first and second frame members (Figure 1, 28), wherein the bracket extends along a portion of a perimeter of the cooktop between the first and second frame members (Figure 1); 
wherein the first frame member, the second frame member and the bracket collectively define at least a portion of the sump on an upper portion of the cooktop (Figures 1 and 4, well defined by 24 and frame members 28, 32, and 34, see also Column 3, lines 22-24).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2-3 is rejected under 35 U.S.C. 103 as being unpatentable over Neff (US 5535742 A) in view of Jung et al (US 20130104874 A1). 
Regarding Claim 2, Neff does not teach wherein the cooktop defines first and second flanges proximate the first and second sides, and wherein the first and second flanges support the first and second frame members, respectively.
However, Jung et al teaches wherein the cooktop defines first and second flanges proximate the first and second sides (Figure 3, 121 and 123), and wherein the first and second flanges support the first and second frame members, respectively (Figure 2, frame brackets 400 supported by 121 and 123). 
In view of the teachings of Jung et al, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the coupling means of the side perimeter walls of Neff to include flanges on the sides of the cooktop to create a modular means of coupling the side walls to the main cooking surface, allowing side wall components to be replaced if the walls corrode or are damaged.
Regarding Claim 3, Neff, as modified above, does not teach wherein the first and second frame members each define an interior channel, and wherein the interior channels of the first and second frame members are slidably engaged with the first and second flanges, respectively.
However, Jung et al teaches wherein the first and second frame members each define an interior channel (Figure 3, 411), and wherein the interior channels of the first and second frame members are slidably engaged with the first and second flanges, respectively (Figure 3, mating surfaces of 121, 123 and channels 411). 
In view of the teachings of Jung et al, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the wall members of Neff in view of Jung et al to include interior channels configured to slidably engage flanges disposed on the cooktop in order to improve the stability of the cooktop assembly after fastening, since interior channels reduce the risk of frame members falling or sliding out of position. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Neff (US 5535742 A) in view of Jung et al and in further view of Bruin-slot et al (US 20140352151 A1). 
Regarding Claim 4, Neff in view of Jung et al does not explicitly teach wherein the first and second flanges include chamfered bottom edges slidably engaged with the first and second frame members,First Named Inventor : Patrick J. Duffy Appln. No.: 16/556,908Page:4respectively.
However, Bruin-slot et al teaches wherein first and second flanges (Figure 2, flanges 94 engaged on both sides of cabinet 25) include chamfered bottom edges (Figure 2, chamfered portions of 96) slidably engaged with the first and second frame members (Figure 2, bracket 94 slidably engaged with slot 124),First Named Inventor : Patrick J. Duffy Appln. No.: 16/556,908Page:4respectively. 
In view of the teachings of Bruin-slot et al, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the first and second flanges of Neff in view of Jung et al to include chamfered bottom edges on the flanges taught by the combined teachings in order to better facilitate assembly of the cooktop frame members and reduce friction encountered during fastening steps.  
Claims 1, 7-13, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brandt et al (US 7950383 B2) in view of Todd (US 10605462 B2).
Regarding Claim 1, Brant et al teaches a cooking appliance (Figure 2), comprising: 
a body (Figure 2, assembly of 10 and rectangular cutout with shelves 58); 
a cooktop disposed on the body (Figure 2, 16) and defining a sump (Figure 2, sump defined by 16, 58, and 10); 
a plurality of gas burner assemblies mounted on the cooktop (Figure 2, 30); 
a first frame member coupled to a first side of the cooktop (see annotated Figure 1); a second frame member coupled to a second side of the cooktop (see annotated Figure 1); and 
a bracket coupled to the first and second frame members, wherein the bracket extends along a portion of a perimeter of the cooktop between the first and second frame members (see annotated Figure 1); 

    PNG
    media_image1.png
    541
    720
    media_image1.png
    Greyscale

wherein the first frame member, the second frame member and the bracket collectively define at least a portion of the sump on an upper portion of the cooktop (Figure 2, subframe 10 forms a portion of the perimeter, see also Column 6, lines 1-3).
Brant et al does not teach a grate disposed over the cooktop, wherein the sump is in fluid communication with a surrounding environment through the grate.
However, Todd teaches a cooking appliance (Figure 1, 100), wherein the body of the appliance defines a sump (Figure 4, depressed surface 140) and the appliance includes a grate disposed over the cooktop (Figure 1, 208), wherein the sump is in fluid communication with a surrounding environment through the grate (Figure 1, fluid communication of burners 200 in the sump through grate 208). 
In view of the teachings of Todd, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the cooktop assembly of Brant et al to include a grate disposed over the sump to provide a stable location on the appliance for placing cookware while enabling the assembly to be in fluid communication with the atmosphere surrounding the cooktop appliance, thereby improving air circulation during combustion.
Regarding Claim 7, Brant et al in view of Todd teaches wherein the first and second frame members each define at least one aperture on an inner surface thereof (Figure 1, apertures 26 defined on inner surface of both frame members).
Regarding Claim 8, Brant et al teaches a cooktop assembly (Figure 2), comprising: 
a cooktop defining a sump (Figure 2, sump defined by assembly of 16, 58, and 10); 
a gas burner assembly operably coupled to the cooktop (Figure 2, 30); 
a first frame member coupled to a first side of the cooktop (see annotated Figure 1 on page 4), wherein the first frame member defines a first aperture on an inner surface thereof to define at least a portion of at least one airflow path (Figure 1, channel entrance 26 disposed on labelled first frame member); and 
a second frame member coupled to an opposing second side of the cooktop (see annotated Figure 1 on page 4), wherein the second frame member defines a second aperture on an inner surface thereof to define at least a portion of the at least one airflow path (Figure 1, channel entrance 26 disposed on labelled second frame member).
Brant et al does not teach a grate disposed over the cooktop, the sump being in fluid communication with a surrounding environment through the grate. 
However, Todd teaches a cooking appliance (Figure 1, 100), wherein the body of the appliance defines a sump (Figure 4, depressed surface 140) and the appliance includes a grate disposed over the cooktop (Figure 1, 208), wherein the sump is in fluid communication with a surrounding environment through the grate (Figure 1, fluid communication of burners 200 in the sump through grate 208).
In view of the teachings of Todd, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the cooktop assembly of Brant et al to include a grate disposed over the sump in order to provide a stable location for placing cookware without blocking airflow out of or into the sump defined by Brant, enabling improved airflow to the burners coupled to the cooktop and improving combustion overall. 
Regarding Claim 9, Brant et al in view of Todd teaches the at least one airflow path extends from proximate a lower surface of the cooktop to the sump (Brant et al Figure 1, airflow path extends from 33 to outlets at 24).
Regarding Claim 10, Brant et al in view of Todd teaches wherein the at least one airflow path includes a primary airflow path directing air to the gas burner assembly proximate to a lower surface of the cooktop (Brant et al Figure 4, 62) and a secondary airflow path directing air to the gas burner assembly proximate to an upper surface of the cooktop within the sump (Brant et al Figure 3, 26).
Regarding Claim 11, Brant el al in view of Todd teaches wherein the secondary airflow path defines a first branch in fluid communication with the first frame member (see annotated first branch in Brant Figure 1 on page 4) and a second branch in fluid communication with the second frame member (see annotated second branch in Brant Figure 1 on page 4).
Regarding Claim 12, Brant el al in view of Todd teaches wherein the first branch extends from proximate a lower surface of the cooktop and through the first frame member to proximate the upper surface of the cooktop (Brant Figures 1-2, airflow path from lower inlet 33 to outlets 24), and wherein the second branch extends from proximate the lower surface of the cooktop and through the second frame member to proximate the upper surface of the cooktop (Brant Figures 1-2, airflow path from lower inlet 33 to outlets 24).
Regarding Claim 13, Brant el al in view of Todd teaches a bracket coupled between the first and second frame members and extending along a portion of a perimeter of the cooktop (see labelled bracket member in Brandt et al Figure 1).
Regarding Claim 15, Brant el al in view of Todd teaches wherein the first and second frame members each define a gap in a bottom surface thereof (Brant et al Figure 2, gap defined by air inlets 33), and wherein the first and second apertures are in fluid communication with the gaps via inner airflow passages defined by the first and second frame member, respectively (Brant et al Figure 3).
Regarding Claim 16, Brant in view of Todd teaches wherein the cooktop defines first and second flanges proximate the first and second sides (Brant et al Figure 6, bottom surfaces of side frame members 58), and wherein the first and second frame members each define an interior channel slidably engaged with the first and second flanges (Figures 1 and 6, bottoms of airflow channels in first and second frame members 20 are slidably with flanges of 58), respectively.
Regarding Claim 17, Brant et al teaches a cooktop assembly (Figure 2), comprising: 
a cooktop defining a sump (Figure 2, sump defined by assembly of 16, 58, and 10); 
a first frame member coupled to a first side of the cooktop (see annotated Figure 1 on page 4) and defining at least one first aperture (Figure 1, channel entrance 26 disposed on labelled first frame member); 
a second frame member coupled to a second side of the cooktop (see annotated Figure 1 on page 4) and defining at least one second aperture (Figure 1, channel entrance 26 disposed on labelled second frame member), the second frame defining at least a portion of a second airflow path for directing air to the surface of the sump (Column 3, lines 5-8, disclosed air channels present in both labelled frame members); and 
a bracket disposed adjacent to an edge of the cooktop (see annotated Figure 1 on page 4), wherein the bracket couples together the first and second frame members (Figure 1, coupling of labelled first and second frame members via labelled bracket member).
Brant et al does not teach a grate disposed over the cooktop, the sump being in fluid communication with a surrounding environment through the grate. 
However, Todd teaches a cooking appliance (Figure 1, 100), wherein the body of the appliance defines a sump (Figure 4, depressed surface 140) and the appliance includes a grate disposed over the cooktop (Figure 1, 208), wherein the sump is in fluid communication with a surrounding environment through the grate (Figure 1, fluid communication of burners 200 in the sump through grate 208).
In view of the teachings of Todd, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the cooktop assembly of Brant et al to include a grate disposed over the sump defined by the cooktop in order to provide a stable location for placing cookware without blocking airflow out of or into the sump defined by Brant, enabling improved airflow to the burners coupled to the cooktop and improving combustion overall. 
Regarding Claim 19, Brant et al in view of Todd teaches the first and second frame members each define at least one additional portion of the sump defined by the cooktop (Brant et al Figure 2).
Regarding Claim 20, Brant et al in view of Todd teaches wherein the at least one first aperture includes a plurality of first apertures spaced-apart along the first frame member (Brant et al Figure 2, plurality of openings 24), and wherein the at least one second aperture includes a plurality of second apertures spaced-apart along the second frame member (Brant et al Figure 2, see also Column 3, lines 52-54).
Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Brant et al in view of Todd and in further view of Taplan et al (US 5399839 A).
Regarding Claim 5, Brant et al in view of Todd does not explicitly teach a support member extending from the body, the body being coupled with and supported by the support member. 
However, Taplan et al teaches a support member (Figure 1, 5) extending from a cooktop body (Figure 1, support member 5 extending below surface of cooking panel 6), the body being coupled with and supported by the support member (Figure 1, mating surfaces of 5 and 6).
In view of the teachings of Taplan et al, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the cooktop assembly of Brant et al in view of Todd to include a support member extending from the body to improve the stability of the assembly when installed into a cooking environment.
Claims 6, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brant et al in view of Todd and in further view of Moecker Jr. (US 2358527 A).
Regarding Claim 6, Brant et al in view of Todd does not explicitly teach wherein the grate is aligned flush with top surfaces of the first and second frame members.
However, Moecker Jr. teaches wherein the grate (Figure 2, B) is aligned flush with top surfaces of the first and second frame members (Figure 2, mating surfaces of frame irons 8 with grate B). 
In view of the teachings of Moecker Jr., one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the grate and frame members of Brant et al in view of Todd to make the grate aligned flush with the top surfaces of the first and second frame members to provide a stable location to place cookware at a safe, easily accessible location on the assembly.
Regarding Claim 14, Brant et al in view of Todd does not explicitly teach wherein the grate is aligned flush with top surfaces of the first and second frame members. 
However, Moecker Jr. teaches wherein the grate (Figure 2, B) is aligned flush with top surfaces of the first and second frame members (Figure 2, mating surfaces of frame irons 8 with grate B). 
In view of the teachings of Moecker Jr., one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the grate and frame members of Brant et al in view of Todd to make the grate aligned flush with the top surfaces of the first and second frame members to provide a stable location to place cookware at a safe, easily accessible location on the assembly.
Regarding Claim 18, Brant et al in view of Todd teaches a gas burner assembly operably coupled to the cooktop (Brant et al Figure 2, 30, see also Todd Figure 1, 200) and configured to receive air from proximate a lower surface of the cooktop (Brant et al Figure 2, 62) and proximate to an upper surface of the cooktop within the sump (Brant et al Figure 2, 24). The combined teachings do not teach wherein the grate is disposed flush with top surfaces of the first and second frame members. 
However, Moecker Jr. teaches wherein the grate (Figure 2, B) is aligned flush with top surfaces of the first and second frame members (Figure 2, mating surfaces of frame irons 8 with grate B). 
In view of the teachings of Moecker Jr., one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the grate and frame members of Brant et al in view of Todd to make the grate aligned flush with the top surfaces of the first and second frame members to provide a stable location to place cookware at a safe, easily accessible location on the assembly.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK P YOST whose telephone number is (571)272-7006. The examiner can normally be reached Mon-Fri 9:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK P YOST/Examiner, Art Unit 3762                                                                                                                                                                                                        /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762